DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
 
Response to Amendment
Applicant’s amendment to the claims, filed on April 28, 2021, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on April 28, 2021 is acknowledged and is answered as follows. 
Applicant’s arguments have been considered but are moot because the arguments do not apply to the current rejection. Previous claim rejections have been rendered moot.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 17, 21, 23, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (USPN 9,893,278 B1), hereinafter as Chuang.

Regarding claim 14, figs. 1A and 2 of Chuang discloses a magnetic memory comprising:
a semiconductor substrate (101);
a switching element (233 and 237) above the semiconductor substrate, the switching element provided between a first terminal (239) and a second terminal (221);
a first contact portion (102a) coupled to the first terminal and provided in a first insulator layer (104) on the semiconductor substrate;
a second contact portion (112a) including copper (col. 4, ll. 6 and 7) and provided in a second insulator layer (110) on the first insulator layer; and
a magnetoresistive effect element (130) provided on the second contact portion,
wherein a first dimension of the magnetoresistive effect element in a first direction (horizontal direction in figs. 1A and 2) parallel to an upper surface of the semiconductor substrate (upper surface of 101) is smaller (top surface of 130) than a second dimension of the second contact portion (bottom surface of 130) in the first direction (as seen in fig. 4; col. 3, ll. 54 - 64),

wherein the first contact portion has a first trapezoidal shape in a cross section thereof (as seen in fig. 1A), the first contact portion includes a first lower part (bottom surface of 102a) on a side of the semiconductor substrate (top side of 101) and a first upper part (top surface of 102a) on a side of the second contact portion (bottom side of 112a), and a dimension of the first upper part in the first direction is larger (top surface's length dimension of 102a in horizontal direction as seen in fig. 1A) than a dimension of the first lower part in the first direction (bottom surface's length dimension of 102a in horizontal direction as seen in fig. 1A), and
wherein the second contact portion has a second trapezoidal shape in a cross section thereof (as seen in fig. 1A), the second contact portion includes a second lower part (bottom surface of 112a) on a side of the first contact portion (top side of 102a) and a second upper part (top surface of 112a) on a side of the magnetoresistive effect element (bottom side of 130), and a dimension of the second upper part in the first direction (top surface's length dimension of 112a in horizontal direction as seen in fig. 1A) is larger than a dimension of the second lower part in the first direction (bottom surface's length dimension of 112a in horizontal direction as seen in fig. 1A).

Regarding claim 15, Chuang discloses the magnetic memory according to claim 14, Chuang discloses wherein the second insulator layer includes a first groove (where 112a occupies in 110, as seen in fig. 1A; 404a as seen in fig. 4), and the second contact portion is provided in the first groove (where 112a occupies in 110, as seen in fig. 1A; as seen in fig. 5).

Regarding claim 17, Chuang discloses the magnetic memory according to claim 14, Chuang discloses wherein the magnetoresistive effect element is provided at a position (130 is provided in 140) 

Regarding claim 21, Chuang discloses the magnetic memory according to claim 14, Chuang discloses wherein a film thickness of the second contact portion is smaller than or equal to a film thickness of the first contact portion (col. 4, ll. 14 - 38).

Regarding claim 23, Chuang discloses the magnetic memory according to claim 14, Chuang discloses wherein the second contact portion is a copper layer containing only copper (col. 3, ll. 21 - 23 and col. 4, ll. 6 and 7).

Regarding claim 26, Chuang discloses the magnetic memory according to claim 14, Chuang discloses wherein the second contact portion is stacked above the first upper part of the first contact portion (112a is stacked on top surface of 102a, as seen in fig. 1A) in a second direction perpendicular (vertical direction of fig. 1A) to the upper surface of the semiconductor substrate.

Regarding claim 28, Chuang discloses the magnetic memory according to claim 14, Chuang discloses wherein the magnetoresistive effect element (130) does not overlap (as seen in fig. 2) the switching element (233 and 237) along a second direction perpendicular (vertical direction in fig. 2) to the upper surface of the semiconductor substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang as applied to claim 14 above, and further in view of Yokoyama et al. (USP App. Pub. No. US 2018/0025765 A1), hereinafter as Yokoyama.

Regarding claim 16, Chuang discloses the magnetic memory according to claim 14, but col. 3, ll. 21 - 23 of Chuang does not expressly discloses wherein the first contact portion includes at least one of titanium and tungsten, nevertheless discloses the first contact portion may comprise copper. However, col. 5, line 66 - col. 6, line 7 of Chuang discloses that a metal material (e.g., copper, aluminum, etc.) are filled into the openings, to form metal layer 128, which includes 102a as seen in fig. 3 of Chuang. Fig. 3 of Yokoyama discloses a magnetic memory (1) similar to that of fig. 2 of Chuang, wherein ¶ 65 of Yokoyama discloses a first contact portion (V4, V4J, M3, or M3J), wherein the first contact portion includes at least one of titanium and tungsten, in addition to copper. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Chuang 

Regarding claim 22, Chuang discloses the magnetic memory according to claim 14, Chuang discloses wherein the magnetoresistive effect element includes a first magnetic layer (134a), a second magnetic layer (134c), and a non-magnetic layer (134b) between the first magnetic layer and the second magnetic layer. But col. 3, line 64 - col. 4, line 2 of Chuang does not expressly discloses the first magnetic layer (134a) having magnetization in a variable state and the second magnetic layer (134c) having magnetization in a fixed state. Fig. 3 of Yokoyama discloses a magnetic memory (1) similar to that of fig. 2 of Chuang, wherein fig. 3 and ¶ 66 of Yokoyama discloses a MTJ (21) comprising a first magnetic layer having magnetization in a variable state (F), a second magnetic layer having magnetization in a fixed state (P), and a non-magnetic layer (I) between the first magnetic layer and the second magnetic layer. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide Chuang with the structural details of a MTJ memory cell of Yokoyama, in order to configure a MTJ memory cell as an information storage (¶ 66 of Yokoyama).

Regarding claim 29, Chuang discloses the magnetic memory according to claim 14, but col. 3, ll. 21 - 23 of Chuang does not expressly discloses wherein the first contact portion includes at least one of titanium nitride and tungsten, nevertheless discloses the first contact portion may comprise copper. However, col. 5, line 66 - col. 6, line 7 of Chuang discloses that a metal material (e.g., copper, aluminum, etc.) are filled into the openings, to form metal layer 128, which includes 102a as seen in fig. 3 of Chuang. Fig. 3 of Yokoyama discloses a magnetic memory (1) similar to that of fig. 2 of Chuang, wherein ¶ 65 of Yokoyama discloses a first contact portion (V4, V4J, M3, or M3J), wherein the first contact .

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang as applied to claim 14 above.

Regarding claim 18, Chuang discloses the magnetic memory according to claim 14, but Chuang does not expressly discloses wherein a film thickness of the second contact portion has a value in a range from 5 nm to 100 nm. Nonetheless, col. 4, ll. 14 - 38 of Chuang discloses the desire to provide a further scaling node of 7 nm node and beyond. In view of MPEP § 2144.05, Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, Chuang discloses the general condition that nodes are in the nm range. Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Chuang with the the second contact portion has a value in a range from 5 nm to 100 nm, in order to provide scaling nodes to provide memory cell dimension scaling (col. 4, ll. 14 - 38 of Chuang).	
	
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang as applied to claim 14 above, and view of WU et al. (USP App. Pub. No. US 2020/0006639 A1), hereinafter as Wu.

Regarding claim 24, Chuang discloses the magnetic memory according to claim 14, but col. 3, ll. 21 - 23 of Chuang does not expressly discloses wherein the second contact portion is a copper alloy layer, nevertheless discloses the second contact portion may comprise copper. However, col. 6, ll. 40 - 42 of Chuang discloses that a metal material (e.g., copper, aluminum, etc.) are filled into the openings (404a), to form metal layer 112a, as seen in figs. 4 and 5 of Chuang. Fig. 1 of Wu discloses a magnetic memory similar to that of fig. 2 of Chuang, wherein ¶¶ 26 and 35 of Wu discloses a second contact portion (145), is a copper alloy layer (CuMn), in addition to copper. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Chuang with the contact material of Wu such as a copper alloy (CuMn) instead of copper or aluminum, in order to provide a metal material for interconnects (¶ 35 of Wu).

Regarding claim 25, Chuang discloses the magnetic memory according to claim 14, but col. 3, ll. 21 - 23 of Chuang does not expressly discloses wherein the second contact portion is a conductive copper compound layer, nevertheless discloses the second contact portion may comprise copper. However, col. 6, ll. 40 - 42 of Chuang discloses that a metal material (e.g., copper, aluminum, etc.) are filled into the openings (404a), to form metal layer 112a, as seen in figs. 4 and 5 of Chuang. Fig. 1 of Wu discloses a magnetic memory similar to that of fig. 2 of Chuang, wherein ¶¶ 26 and 35 of Wu discloses a second contact portion (145), is a copper alloy layer (CuMn), in addition to copper. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Chuang with the contact material of Wu such as a copper alloy (CuMn) instead of copper or aluminum, in order to provide a metal material for interconnects (¶ 35 of Wu).

27 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang as applied to claim 14 above, and view of KAJIYAMA et al. (USP App. Pub. No. US 2011/0248365 A1), hereinafter as Kajiyama.

Regarding claim 27, Chuang discloses the magnetic memory according to claim 14, but fig. 2 of Chuang does not expressly discloses wherein a central axis of the second contact portion along a second direction perpendicular to the upper surface of the semiconductor substrate is shifted in one direction along the first direction from a central axis of the first contact portion along the second direction, and a central axis of the magnetoresistive effect element along the second direction is shifted in a direction opposite to the one direction from the central axis of the second contact portion. Fig. 2 of Chuang shows that the central axes of first contact portion, second contact portion, and magnetoresistive effect element are all aligned together.
Figs. 18 - 20C of Kajiyama discloses a magnetic memory device, comprising a magnetoresistive effect element (MTJ), a first contact (4), and a second contact (40), wherein a central axis of the second contact portion along a second direction (vertical direction of fig. 18) perpendicular to the upper surface of the semiconductor substrate (central vertical axis of 40) is shifted in one direction (to the right) along the first direction from a central axis of the first contact portion (central vertical axis of 4) along the second direction, and a central axis of the magnetoresistive effect element (central vertical axis of MTJ) along the second direction is shifted in a direction opposite (to the left) to the one direction from the central axis of the second contact portion (as seen in figs. 18 and 19). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Chuang with the shifting of first contact portion, second contact portion, and magnetoresistive effect element of Kajiyama, in order to prove an electrical contact arrangement (¶ 168 of Kajiyama) and lower the write current (¶ 177 of Kajiyama).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818